United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oak Forest, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2036
Issued: June 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 4, 2009 appellant filed a timely appeal from the February 13, 2009 merit
decision of the Office of Workers’ Compensation Programs, which denied her emotional
condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of the case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On August 7, 2008 appellant, then a 44-year-old customer service supervisor, filed a
claim alleging that she sustained an acute anxiety reaction (stress), depression, chest pain and
asthma attack as a result of her federal employment. She stated that she had various stressful
confrontational situations with her postmaster since April 2008.

Appellant made a number of allegations regarding the postmaster, among them: On
June 24, 2008 the postmaster belittled her in a meeting with the carrier union steward and the
other supervisor. On June 25, 2008 the postmaster called appellant at home to state that she took
down her schedule because it was unintelligible. On June 26, 2008 the postmaster called her and
detailed her to another office without the required seven-day notice. On June 30, 2008 the day
appellant arrived at her new office, the postmaster made the supervisor pull her off the street to
go to a physician for an injury she had nearly seven days earlier. She stated that she already had
a physician. On July 16, 2008 the postmaster detailed her back to Oak Forest, again without a
seven-day notice, to a 4.00 a.m. shift. When appellant arrived at Oak Forest, she found that the
postmaster had revoked her access to certain programs needed to do her job. On July 29, 2008
the postmaster made her work her day off. On July 31, 2008 when appellant inquired about her
time, the postmaster lied about entering her time into the system, so she did not get paid. On
August 1, 2008 the postmaster sent her an e-mail assigning her to a shift starting at 8:15 a.m.
with a two-hour lunch. “This was more than I could take. As the carriers arrived, I was crying
and I could not stop.” Appellant advised that she filed both a grievance and an Equal
Employment Opportunity (EEO) complaint.
The postmaster responded to appellant’s claim: Changes in her work assignments were
planned at the beginning of the fiscal year and were documented. Both supervisors were
required to switch units at midyear to enhance their skills. Appellant’s short assignment was to
provide assistance to Chicago Heights; all postmasters provided assistance when they could.
Notifications were given verbally on occasion because she would leave the office without
stopping by the postmaster’s office. Other time directives required immediate action, which
would constitute a schedule change. The nonscheduled day that was cancelled arose because
appellant failed to complete the required PS 3999 and PS 1838C for the City Routes in the office,
which required all schedules to change to complete the work by the end of August 2008. Her
overtime was put in timely, but when she did not see it in the system, a pay adjustment was
completed on August 12, 2008. Appellant’s time change to 4.00 a.m. was to support a rebidding
process. The postmaster explained that she had a craft mentally as it related to overtime and
expected to be paid overtime for every minute she worked over an eight-hour shift. “Much of
the stress that [appellant] is experiencing is coming from her reaction from not getting her way.
She seems to want to continue to do it the way they do it in the Chicago District, which is her
constant lament.”
In a February 13, 2009 decision, the Office denied appellant’s claim for compensation. It
found that the evidence failed to establish a compensable factor of employment.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for disability or death
of an employee resulting from personal injury sustained while in the performance of duty.1
However, workers’ compensation does not cover each and every injury or illness that is somehow
related to employment.2 An employee’s emotional reaction to an administrative or personnel
1

5 U.S.C. § 8102(a).

2

Lillian Cutler, 28 ECAB 125 (1976).

2

matter is generally not covered. Nonetheless, the Board has held that error or abuse by the
employing establishment in an administrative or personnel matter or evidence that the employing
establishment acted unreasonably in an administrative or personnel matter, may afford coverage.3
Perceptions alone are not sufficient to establish entitlement to compensation. To discharge her
burden of proof, a claimant must establish a factual basis for her claim by supporting her
allegations with probative and reliable evidence.4
ANALYSIS
Appellant attributed her acute anxiety reaction (stress), depression, chest pain and asthma
attack to stressful confrontations with her postmaster. Although the incidents appellant
described relate in some way to her federal employment, any emotional reaction she might have
had to the administrative or personnel actions of her postmaster is not generally regarded as an
injury arising in the performance of duty.
The Board has recognized an exception for administrative error or abuse. Appellant
effectively alleges that the postmaster committed administrative error or abuse when, among
other things, she belittled appellant in a meeting, detailed her to another office without the
required notice, denied her access to certain programs necessary to do her job, did not pay her for
working a nonscheduled day and assigned her to another shift.
Appellant’s allegations of error or abuse in these administrative matters must be
supported by the evidence of record. She submitted no proof to establish that the postmaster
belittled her at a meeting or engaged in any other abusive conduct toward her. Appellant
submitted no documentation to support her allegations of error in any of the described
administrative actions. For example, she alleges that the postmaster may not detail her to
another office without seven days’ notice. However, appellant submitted no documentation of
such rule or proof that it applied to the situation surrounding her detail. She pursued a grievance
and an EEO complaint, but she did not submit evidence of a favorable decision or final finding
by either body to establish that the postmaster engaged in misconduct in her dealings with
appellant. Therefore, appellant’s claim is essentially one of unsubstantiated allegations.
Appellant bears the burden of proof to establish a factual basis for her claim. With no
proof that her postmaster committed administrative error or abuse, she has not met her burden of
proof. The Board will affirm the Office’s February 13, 2009 decision denying her claim for
benefits.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an emotional condition in the performance of duty.

3

Margreate Lublin, 44 ECAB 945 (1993).

4

Ruthie M. Evans, 41 ECAB 416 (1990).

3

ORDER
IT IS HEREBY ORDERED THAT the February 13, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 2, 2010
Washington, DC

David S. Gerson, Judge
Employees’' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

